EXHIBIT 31.1 CERTIFICATION PURSUANT TO RULE 13A-14(A)/15D-14(A) I, George Alvarez, certify that: 1. I have reviewed theReport on Form 10-Q for the period ended September 30, 2011 of VelaTel Global Communications, Inc. (“VelaTel”); 2. Based on my knowledge, this Report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this Report; 3. Based on my knowledge, the financial statements and other financial information included in this Report fairly present in all material respects the financial condition, results of operations and cash flows of VelaTel as of, and for, the periods presented in this Report; 4. VelaTel’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e))and internal control over financial reporting (as defined in Rule 13a-15(f) and 15d-15(f) for VelaTel and have: a. Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to VelaTel, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this Report is being prepared; b. Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under my supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c. Evaluated the effectiveness of VelaTel’s disclosure controls and procedures and presented in this Report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this Report based on such evaluation; and d. Disclosed in this Report any change in VelaTel’s internal control over financial reporting that occurred during VelaTel’s most recent fiscal quarter (VelaTel’s third fiscal quarter in the case of this Report) that has affected materially, or is reasonably likely to affect materially, VelaTel’s internal control over financial reporting; and 5. VelaTel’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to VelaTels’s auditors and VelaTel’s Audit Committee of VelaTel’s Board of Directors (or persons performing the equivalent functions): a. All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to affect adversely VelaTel’s ability to record, process, summarize and report financial information; and b. Any fraud, whether or not material, that involves management or other employees who have a significant role in VelaTel’s internal control over financial reporting. Date: November 14, 2011 By: /s/ George Alvarez George Alvarez, Chief Executive Officer
